DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s submission of a response on 3/22/21 has been received and considered.  In the response, Applicant amended claims 1, 16 and 18, canceled claims 9 and 20 and added claims 21 and 22.  Therefore, claims 1-8, 10-19, 21 and 22 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 22 repeats a limitation already present in its parent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9, 13, 14 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knowles et al. (pub. no. 20070087804) in view of Raverdy et al. (pub. no. 20020069419) and Swanson (pub. no. 20160046287). 
Regarding claim 1, Knowles discloses a gaming system comprising: a processor circuit; and a memory coupled to the processor circuit, the memory comprising machine-readable instructions that, when executed by the processor circuit ([0009]), 

cause the processor circuit to: receive a first encoded video stream of a first live sporting event and a second encoded video stream of a second live sporting event; decode the first encoded video stream into a first decoded video stream of the first live sporting event, wherein the first decoded video stream comprises a first video of the first live sporting event; cause a display device of an electronic gaming device to: display the first video of the first live sporting event (“The WGD 200 may comprise any type device capable of receiving and displaying information, to one or more authorized players. The WGD 200 may further comprise any device capable of sending information, including but not limited to data to a remote location. The information may comprise, but is not limited to the following: text, audio, vibration, and images. In one embodiment the WGD 200 comprises a tablet device. In other embodiments it is contemplated that the WGD 200 may comprise any secured device supplied by the operator of the EPWS including, but not limited to the following: a personal station player, a personal digital assistant, laptop computer, web enabled cellular telephone, tablet PC, web pad, or a MIRA Internet appliance and the like”, [0048]; “Referring now to FIG. 3, in various embodiments a portion of the display 310 of the gaming machine 300 may comprise one or more events of one or more EPWG. In one embodiment, an example of an EPWG may be a tennis game 360 with an event of the tennis game being as illustrated in FIG. 3. Any events of the tennis game 360 may be dynamically updated on the display 310”, [0069]; “The event and action by the competitors and 

and display first wager information to facilitate a user placing a wager on the first live sporting event (“A player of the gaming machine 300 may be offered one or more wagering opportunities on one or more event outcomes 340 during the tennis game 360”, [0069]; “By way of illustration of one embodiment of an event having a wagering opportunity in a tennis game 360, a player may be offered one or more event outcomes 340 (shown as A, B, C, D and E) of a serving event. For each event, the player may wager on one or more event outcomes 340 of the serving event. Examples of possible event outcomes 340 of the serving event may be: "competitor A serves an ace (3:1 odds); B serves a fault (1:3 odds); C serves a double fault (1:50 odds); D serves a let (1:10 odds)" or "E skip this wager", and the like. It is contemplated that the player may wager on any of two or more different possible outcomes for the event. The outcomes are determined by the type of game and event that is presented to the player. Any type sporting event or game, live or simulated, may be provided for the player to place wagers”, [0071]); 

receive an instruction to display a second video of the second live sporting event; in response to receiving the instruction to display the second video of the second live sporting event, decode the second encoded video stream into second decoded video stream of the second live sporting event, wherein the second decoded video stream comprises the second video of the second live sporting event; and in response to receiving the instruction to display the second video of the second live sporting event, cause the display device to: display the second video of the second live sporting event; and display second wager information to facilitate a user placing a wager on the second live sporting event (“In yet another embodiment, the display 310 may show another event having a wagering opportunity if no wager is received from the player after a predetermined time. An advantage of progressing through events of the EPWG after predetermined times is to maintain player's interest in the EPWG”, [0090]).
Regarding claim 1, it is noted that Knowles does not disclose decrypting an encrypted video to generate the encoded video streams.  Raverdy however, teaches decrypting an encrypted video to generate the encoded video streams (“In the FIG. 6 embodiment, storage manager 624 may preferably store and retrieve streaming video and other information to and from server content information 616 of server memory 516. In the FIG. 6 embodiment, access rights manager 626 may preferably communicate with user device 114 regarding access rights of a particular system user. For example, access rights manager 626 may preferably provide one or more time-stamped access capabilities to user device 114 for various services on event server 138. Access rights manager 626 may also provide an encryption key for decrypting content information that has been encrypted by event server 138 prior to transmission to user device 114”, [0071]; “In the FIG. 6 embodiment, encryption manager 632 may preferably perform an encryption procedure on video and other information before transmission to user devices 114. Encryption manager 632 may utilize any effective encryption methodology or technique depending upon particular security and other considerations”, [0073]; “In step 1016, the system user may preferably utilize user device 114 to select a particular broadcast channel for receiving video or other information from event server 138. Then, in step 1020, user device 114 may preferably become connected to the selected broadcast channel via base station 122. In step 1024, user device 114 may preferably access the broadcast content via the selected broadcast channel. Next, in step 1028, user device 114 may preferably perform a decryption procedure to decode the accessed broadcast content. In 
Exemplary rationales that may support a conclusion of obviousness include use of known technique to improve similar devices (methods, or products) in the same way.  Here both Knowles and Raverdy are directed to systems providing streaming video.  To include the encryption of video data as taught by Raverdy would be to use a known technique to improve a similar device in a similar way.  Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to modify the Knowles to include the encrypted video of Raverdy.  To do so would provide the operator a way of controlling access to video content thereby facilitating management of the system and to satisfy licensing requirements for copyrighted content.
In addition, it is noted that Knowles does not disclose suspending displaying of the first wager information in response to receiving the instruction to display the second video.   Swanson however, teaches removing a wager after a timeout (“If the answer to that is in the negative then the bet can be placed and the amount deducted as shown at 572 and 574. If, however, the grace period has expired and that query is answered in the affirmative then the wager is removed from the bet slip as shown at 578 and there is displayed a time out error at shown at 580”, [0093]).
Exemplary rationales that may support a conclusion of obviousness include combining prior art elements according to known methods to yield predictable results.   Here both Knowles and Swanson are directed to systems providing sports wagering.  To remove a wager after a timeout expires as taught by Swanson would be combine a prior art element according to known method to yield a predictable result.  Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to modify the 
Regarding claim 2, the combination of Knowles and Raverdy disclose the encrypted video signal comprises a first encrypted video signal and a second encrypted video signal, wherein the decrypted video signal comprises a first decrypted video signal and a second decrypted video signal, and wherein decrypting the encrypted video signal into the decrypted video signal comprises: decrypting the first encrypted video signal into the first decrypted video signal, wherein the first decrypted video signal comprises the first encoded video stream of the first live sporting event; and decrypting the second encrypted video signal into the second decrypted video signal, wherein the second decrypted video signal comprises the second encoded video stream of the second live sporting event (Both Knowles and Raverdy disclose accessing multiple streams; “It is contemplated that a player may select to receive the credits and/or bonuses immediately after completion of an EPWG as described above or to play in yet another EPWG as shown in step 660. If the player selects to continue play in another EPWG, the player may begin from the sequence of steps beginning from step 608”, Knowles: [0118]; “In yet another embodiment, the display 310 may show another event having a wagering opportunity if no wager is received from the player after a predetermined time”, Knowles: [0090]; “Finally, the FIG. 10 process may preferably return to letter "A" of FIG. 9, and continue the video streaming procedure of FIGS. 9-12, in accordance with the present invention”, Raverdy: [0096]).
Regarding claim 3, Knowles discloses in response to receiving the instruction to display the second video of the second live sporting event, cause the display device to suspend displaying the first video of the first live sporting event (“In yet another embodiment, the display 310 may 
Regarding claim 4, Knowles discloses in response to receiving the instruction to display the second video of the second live sporting event, suspend decoding the first encoded video stream into the first decoded video stream of the first live sporting even ([0090]).
Regarding claim 5, the combination of Knowles and Raverdy disclose the electronic gaming device comprising: the display device; an input device; and a communication interface to communicate with a server device (Knowles: [0009]); 

wherein the processor circuit receives the encrypted video signal via the communication interface (Ravert: [0071] & [0073]), 

and wherein the processor circuit receives the instruction to display the second video of the second live sporting event via the input device (Knowles: [0118]).
Regarding claim 6, Knowles discloses determine a first event identifier of the first live sporting event; select the first wager information for display based on the first event identifier (“Referring now to FIG. 3, in various embodiments a portion of the display 310 of the gaming machine 300 may comprise one or more events of one or more EPWG. In one embodiment, an example of an EPWG may be a tennis game 360 with an event of the tennis game being as illustrated in FIG. 3. Any events of the tennis game 360 may be dynamically updated on the display 310”, [0069]; “The event and action by the competitors and the outcome of the wagering event may be displayed to players in step 632. This may comprise a live display or simulated event display that encourages player involvement or interest”, [0113]); 

determine a second event identifier of the second live sporting event; and select the second wager information for display based on the second event identifier (“In yet another embodiment, the display 310 may show another event having a wagering opportunity if no wager is received from the player after a predetermined time. An advantage of progressing through events of the EPWG after predetermined times is to maintain player's interest in the EPWG”, [0090]).
Regarding claim 7, the combination of Knowles and Raverdy disclose receive the encrypted video signal from a video server device (Raverdy: [0071] & [0073]); 

transmit, based on the first event identifier, a first request for the first wager information to a gaming server device separate from the video server device; receive, in response to receiving the first request for the first wager information, the first wager information from the gaming server device (“Furthermore, the DTA 100 may comprise one or more gaming media interface servers (GMIS) 114. In one embodiment, the GMIS 114 provide EPWG and updates one or more events during play of EPWG to one or more players. According to FIG. 1, the GMIS 114 communicates with both the TID 110 and the DAS 112. Furthermore, in another embodiment the GMIS 114 may communicate to one or more media devices (not shown) that provide live or simulated EPWG. The media devices may also provide one or more wagering options, game statistics, environmental conditions and the like to the players”, Knowles: [0039]); 

transmit, based on the second event identifier, a second request for the second wager information to the gaming server device; and receive, in response to receiving the second request for the second wager information, the second wager information from the gaming server device (Knowles: [0090]).
Regarding claim 7, the combination of Knowles and Raverdy disclose receive the encrypted video signal from a video server device (Raverdy: [0071] & [0073]); 

transmit, based on the first event identifier, a first request for the first wager information to a gaming server device separate from the video server device; receive, in response to receiving the first request for the first wager information, the first wager information from the gaming server device (“Furthermore, the DTA 100 may comprise one or more gaming media interface servers (GMIS) 114. In one embodiment, the GMIS 114 provide EPWG and updates one or more events during play of EPWG to one or more players. According to FIG. 1, the GMIS 114 communicates with both the TID 110 and the DAS 112. Furthermore, in another embodiment the GMIS 114 may communicate to one or more media devices (not shown) that provide live or simulated EPWG. The media devices may also provide one or more wagering options, game statistics, environmental conditions and the like to the players”, Knowles: [0039]); 

transmit, based on the second event identifier, a second request for the second wager information to the gaming server device; and receive, in response to receiving the second request for the second wager information, the second wager information from the gaming server device (Knowles: [0090]).
Regarding claim 13, the combination of Knowles and Raverdy disclose the processor circuit comprises a first processor circuit of a server device and a second processor circuit of the electronic gaming device. wherein the receiving the encrypted video signal, decrypting the encrypted video signal, decoding the first encoded video stream, and decoding the second encoded video stream are performed by the second processor circuit, and wherein the machine-readable instructions further cause the first processor circuit to: receive an encrypted source video signal from a source device; decrypt the encrypted source video signal into a decrypted source video signal comprising first encoded source video stream of the first live sporting event and second encoded source video stream of the second live sporting event; generate the decrypted video signal based on the decrypted source video signal; encrypt the decrypted video signal into the encrypted video signal; and transmit the encrypted video signal to the second processor circuit of the electronic gaming device (Raverdy: [0071] & [0073]).
Regarding claim 14, the combination of Knowles and Raverdy disclose generating the decrypted video signal based on the decrypted source video signal further comprises: decoding the first encoded source video stream into a first decoded source video stream; generating the first decoded video stream based on the first decoded source video stream; encoding the first decoded video stream into the first encoded video stream; decoding the second encoded source video stream into a second decoded source video stream; generating the second decoded video stream based on the second decoded source video stream; and encoding the second decoded video stream into the second encoded video stream (Ravert: [0071] & [0073]).
Claim 22 repeats a limitation that is already present in claim 1 and is rejected for the same reasons as claim 1.
Claims 8, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knowles et al. (pub. no. 20070087804) in view of Raverdy et al. (pub. no. 20020069419) and Swanson (pub. no. 20160046287) as applied to claim 1 above and further in view of Lutnick et al. (pub. no. 20110275432).
Regarding claims 8, 10 and 11, it is noted that Knowles does not disclose the simultaneous display of two events (claim 8) or various picture in picture transitions (claims 10-11).  Lutnick however, teaches the simultaneous display of two events and various picture in picture transitions (“Picture in picture. There is a speed dial switch to go from video to video. In various embodiments, a window, frame, or picture may be shown within a larger window, frame, or picture. The smaller window may contain one video feed while the larger window may contain another video feed. The smaller and larger windows may contain other types of feeds or images as well, such as animated reenactments of game outcomes. A player at the terminal may switch the windows so that the footage shown in the larger is now shown in the smaller, and so that the footage that was shown in the smaller is now shown in the larger. A special key or button may rapidly affect the switch. In various embodiments, there may be multiple smaller windows within one larger window. There may be a special key or button which corresponds to each of the smaller windows and/or which corresponds to the footage within the windows. A player may thus monitor a number of games, sporting events, or other activities at once. When the player becomes interested in one particular game (or sporting event or other activity), the player may press a button that corresponds to the game of interest (e.g., to the window with the game of interest). The footage of interest in the window of interest may then enlarge to take up the larger window, while the footage in the larger window may then shrink to occupy the smaller window. In various embodiments, particular events that occur in a game, sporting event, or other activity may cause the corresponding window (e.g., the window showing the game) to become the large window. For example, if a game shown in a smaller window results in a high-payout outcome, footage of the game may be enlarged and shown in the larger window”, [0991]).
Exemplary rationales that may support a conclusion of obviousness include use of known technique to improve similar devices (methods, or products) in the same way.  Here both Knowles and Lutnick are directed to gaming devices showing one or more wagering events.  To include the Lutnick pip functionality in the Knowles invention would be to use a known technique to improve a similar device in the same way.  Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to modify the Knowles invention to include the pip functionality of Lutnick. To do so would cater to player preference thereby increase the entertainment value of the system.
Allowable Subject Matter
Claims 16-19 and 21 are allowed.
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments filed on March 22, 2021 have been fully considered but they are not entirely persuasive.
On page 11, Applicant argues amended claim 1 overcomes the prior art of record because it incorporates the allowable subject matter of original claim 9.  Examiner respectfully disagrees.  Claim 9, depended upon original claim 8 which required the simultaneous viewing of the 1st and 2nd
Also on page 11, Applicant argues that amended claim 16 overcomes the prior art of record because it incorporates the allowable subject matter from original claim 15.  Examiner agrees.  Rejection has been withdrawn.
On pages 11 and 12, Applicant argues that amended claim 18 overcomes the prior art of record because Lutnick fails to disclose audio transitions associated with pip transitions.  Examiner agrees.  Rejection has been withdrawn.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE STEFAN GALKA whose telephone number is (571)270-1386.  The examiner can normally be reached on M-F 6-9 & 12-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAWRENCE S GALKA/Primary Examiner, Art Unit 3715